EXHIBIT Source: Sinoenergy Corporation Sinoenergy Corporation Reports Progress on Accounts Receivable Tuesday January 20, 8:00 am ET BEIJING, Jan. 20 /PRNewswire-Asia-FirstCall/ Sinoenergy Corporation (Nasdaq: SNEN - News; "Sinoenergy" or the "Company"), developer and operator of retail Compressed Natural Gas (CNG) filling stations in the People's Republic of China, and a manufacturer of CNG transport truck trailer, CNG filling station equipment and CNG fuel conversion kits for automobiles, today announced its majority-owned subsidiary, Qingdao Sinogas General Machinery Co. Ltd. ("Qingdao Sinogas"), has received payment of RMB16 million ($2.4 million) by one of its major customers, Wuhan Green Energy Natural Gas Transport Co. Ltd. ("Wuhan Green Energy"), on December 31, 2008 for the purchase of CNG truck trailers. Wuhan Green Energy financed this payment of RMB16 million by arrangement with a China-based financial leasing company. Due to competitive market pressures in this period of financial uncertainties, Qingdao Sinogas, the majority-owned subsidiary of Sinoenergy, extended very favorable payment terms on receivables for some major strategic customers for purchases of CNG equipment including CNG truck trailers during 2008, which resulted in Sinoenergy's large increase in accounts receivable. The RMB16 million received significantly reduces the Company's outstanding accounts receivable. Sinoenergy has taken proactive measures to reduce the Company's accounts receivable. As part of this effort, the Company has made requests to its major customers to take immediate and relevant steps to accelerate the payment of receivables and shorten the payments terms. The Company's efforts to improve cash flow and reduce its accounts receivable and shorten the payment terms has been helped by the multitude of alternative financing plansmade available through the stimulus incentives offered by the central government. The different alternative financing options include but are not limited to the following: A.
